Wright, J.
This case presents for resolution a single issue of law: whether a waiver signed by the parties in a case is binding when the same case is dismissed and refiled in another county.1
Appellee contends, and the courts below agreed, that the phrase “this case only” in the waiver restricts the effectiveness of that waiver to case No. 87-D-179824, the Cuyahoga County case. With the dismissal of that case, appellee asserts, the waiver passed into oblivion.
Appellant argues that the phrase is merely a generic reference to the divorce action and applies with equal force to the divorce case now pending in Ashtabula County because the latter filing is, in all significant respects, *300identical to the dismissed case. Appellant also notes the testimony of Cook, in the disqualification hearing, that “ * * * I cannot accept them [Wilsman’s firm] to handle anything other than this case because I may have to open a lawsuit against the corporation. * * * ” This is evidence, appellant argues, that Cook intended the waiver to cover the divorce, not just the now-dismissed case in Cuyahoga County. When the waiver was signed, of course, there was no other divorce case pending. According to the appellant, appellee did, subsequently, file a shareholder’s derivative action against James Sturm and the corporation in Ashtabula County on January 3, 1989.
We are convinced by appellant’s argument that the waiver was intended to apply to the divorce, regardless of where tried. Appellee’s dismissal and refiling of the divorce case cannot serve to circumvent an agreement freely entered into by the parties. Whatever defects might have existed in this waiver have themselves long since been waived by the passage of time. As to the import of the phrase “this case only,” we believe the better explanation is that it refers generically to the divorce. At the time of signing, no other divorce action was contemplated. It seems highly improbable that Cook foresaw the dismissal of her suit and its refiling in another county at the time she signed the waiver, which is the construction that appellee would now have this court accept.
Therefore, we hold that where a party expressly waives a conflict of interest by a written judgment entry signed by the party, such waiver remains in effect as a matter of law when the action of which it was a part is dismissed voluntarily and refiled in another county. The judgment of the court of appeals is reversed.

Judgment reversed.

Moyer, C.J., Sweeney, Holmes and Douglas, JJ., concur.
H. Brown and Resnick, JJ., dissent.

. There are numerous other elements to this case which have occupied the courts below and filled the briefs of both parties, but which are not relevant to the issue presented.